DETAILED ACTION
Examiner’s Note
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This Office Action is in response to amendment filed 11/02/2020, where the Applicant amended claims 1, 8, 10, and 11; and claims 1-11 are currently pending.


Response to Arguments
Applicant’s arguments, see pg. 6, filed on 11/02/2020, with respect to previous objection of claim 8, have been fully considered and are persuasive in view of the amendment.  As such the previous objection has been withdrawn.

Applicant’s arguments, see pg. 6, with respect to claims 1, 10, and 11 invoking 35 U.S.C. § 112(f), have been fully considered.  However, the Applicant’s amendment does not fully address the issue.  The Applicant amended the limitation to recite “a remote input device…configured to provide” which still invokes 112(f) interpretation.  First, as the claims use the generic placeholder of “device” having no specific structural meaning for performing the function, e.g., “provide an indication”.  Second, the generic placeholder is modified by the functional language “configured to”.  Finally, the generic placeholder device is preceded by the term “remote input”, which also does not provide a positive structure to the generic placeholder; therefore, the generic placeholder is not modified by sufficient structure material, or acts for performing the claimed function.  As such, the invocation of 35 U.S.C. § 112(f) for claims 1, 10, and 11 is maintained.  

Applicant’s arguments, see pg. 11, with respect to previous 35 U.S.C. § 103 rejection, have been fully considered.  The Applicant argued that Bach does not teach “a remote input device adapted to be removably mounted in a vehicle for use by a user and in wireless communication with a display” as currently amended in claim 1.  The arguments are persuasive in view of the amendment.
The Applicant further argued, see pg. 11, that Kolokowsky also does not teach the limitation as discussed above.  The arguments are persuasive in view of the amendment.
The Applicant further argued, see pg. 11-12, that Lovitt also does not teach the limitation as discussed above.  However, the examiner respectfully disagreed.  Lovitt teaches using a depth camera or a regular to detect the occupants in the vehicle, and in response to the detection, modify the on screen content that suits the role of the specific occupant.  Lovitt further teaches the camera is part of a smartphone/tablet computer.  
The Applicant further argued, see pg. 12-13, that one would not be motivated to combine Bach with Kolokowsky to teach every limitation as currently amended in claim 1.  As discussed above, the examiner agreed that Bach in view of Kolokowsky do not teach every limitation as currently amended.  Therefore, claim 1 is currently rejected under new grounds in view of the amendment.
The Applicant further argued, see pg. 13, that one would not be motivated to combine Bach with Kolokowsky and Lovitt to teach every limitation as currently amended in claim 10.  However, the examiner disagreed.  One of ordinary skill in the art would have been motived to combine Bach with Kolokowsky as Kolokowsky teaches the fundamental well known structure of a touch screen.  Substituting one known structure for another does not change the functionality of Bach.  Lovitt, as discussed above, further teaches the limitation as currently amended.  One of ordinary skill in the art would have been motivated to combine Lovitt with Bach and Kolokowsky, because it increases the safety while operating a vehicle by reducing on screen distraction for the driver when the camera of Lovitt detected the driver attempted to operate the interface.  As such, the previous rejection of claim 10 is maintained.
The Applicant further argued, see pg. 14, that one would not be motivated to combine Bach with Kolokowsky and Lovitt to teach every limitation as currently amended in claim 11.  The examiner agreed that Bach in view of Kolokowsky and Lovitt do not teach every limitation as currently amended.  Therefore, claim 11 is currently rejected under new grounds in view of the amendment.

Applicant’s arguments, see pg. 14, that all dependent claims are patentably distinguished over the cited prior art at least in view of the dependency from their respective independent claim, and requests that the rejections for all dependent claims be reconsidered and withdrew for the reasons argued above.  However, their respective independent claim is now rejected under new grounds in view of the amendment and thus the dependent claims are likewise rejected.


Remarks 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a remote input device…configured to provide” in claims 1, 10, and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Bach, (US 20100188343 A1) (hereinafter Bach), in view of Kolokowsky et al., (“Touchscreens 101: Understanding Touchscreen Technology and Design”) (hereinafter after Kolokowsky), and Yoshida, (US 20080259027 A1) (hereinafter Yoshida).

Referring to claim 1, Bach teaches a user interface, comprising: 
a display including a touch sensitive active surface… (“as illustrated in FIG. 5, the navigation system 42 can include a menu 50 that that facilitates selection of one of a plurality of vehicular control systems for user control…A user can select one of the vehicular control systems by…touching the screen of the navigation system 42 (e.g., ; 
a processor (“the ECU 70 can comprise a processor-based control”; ¶ [0027], fig. 6) in communication with the display (ECU is shown as in communication with the navigation system 42 according to figure 6; fig. 6), the processor being configured to obtain information regarding a user interaction with at least one touch-sensitive region of the touch sensitive active surface (“A user can select one of the vehicular control systems by actuating one of a plurality of pushbuttons (e.g., 52 a, 53 a, 54 a, 55 a, 56 a, 57 a) associated with the indicators, or by touching the screen of the navigation system 42”; ¶ [0024], fig. 5; “When the radio control indicator 52 is selected, the navigation system 42 can display a radio sub-menu that displays radio control variables such as volume control, tuner control, seek control, and/or channel control, for example…the navigation system 42 can be configured to facilitate user-control of any of a variety of additional vehicular control systems. It will also be appreciated that increasing and decreasing buttons can alternatively or additionally be displayed by the navigation system 42 for each control variable”; ¶ [0025], fig. 5.  The examiner notes that the navigation system 42 does not directly connected to the radio 74, instead, it goes through the ECU 70 as shown in figure 6; therefore, any input received to control the radio is first obtained by the ECU 70.); and 
a remote input device… (second touch pad 40; ¶ [0021], fig. 6) in…communication with the display and configured to provide an indication to the processor regarding a user movement (“the second touch pad 40 can be configured to navigate a cursor along a display screen of the navigation system 42 in , the processor controlling at least one of a selection or movement of a cursor on the display based upon the user movement detected by the remote input device (“the second touch pad 40 can be configured to navigate a cursor along a display screen of the navigation system 42 in response to an input from an operator”; ¶ [0021].  As noted above, the control input made on the touch pad 40 is first received by the ECU 70, and the ECU 70 sends the control input to the navigation system 42 to control the cursor as shown in figure 6), wherein the user interface is adapted to be removably mounted to a vehicle (The examiner notes that it is an inherent property that a touch screen navigation system, ECU, and touch pad mounted to a steering wheel of a vehicle are removably mounted to said vehicle, as a vehicle is a manufactured item assembled from a plurality of different parts that are often mounted together using fasteners.)
Bach teaches a navigation system having a touch screen in communication with an ECU and a touch pad, where a user provides input through the touch pad to control a cursor displayed on the touch screen display.  However, Bach does not explicitly teach the touch screen includes a transparent touch detection panel positioned between the display and the touch sensitive active surface, the transparent touch detection panel including a surface and an array of electronically conductive conductors and a transparent layer adjacent the surface.
a transparent touch detection panel (touch sensor; pg. 2 lines 1-7, fig. 1) positioned between the display (liquid crystal display; pg. 2 lines 9-15, fig. 1) and the touch sensitive active surface (front panel or bezel; pg. 1 lines 50-56, fig. 1), the transparent touch detection panel including a surface (lower surface of the Glass/Film; fig. 2) and an array of electronically conductive conductors (ITO PSA; fig. 2) and a transparent layer adjacent the surface (Glass/Film layer; fig. 2; “The only thing between the LCD and the user is ITO and glass, which have near 100% optical clarity”; pg. 3 lines 41-43).
Bach and Kolokowsky are analogous art to the claimed invention because they are directed toward touch enabled user interface (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bach and Kolokowsky before them to substitute a touch screen having a plurality of different layers taught by Kolokowsky for a generic touch screen of Bach.  Because both Bach and Kolokowsky teach methods for detecting user input using a touch screen, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting user’s input via a touch screen technology.  The motivation to substitute would have been to increase durability of the touch screen by including a protective layer that resist scratching as suggested by Kolokowsky (pg. 1 lines 52-56).
Bach in view of Kolokowsky teach a navigation system having a touch screen having multiple layers in communication with an ECU and a touch pad, where a user provides input through the touch pad to control a cursor displayed on the touch screen adapted to be removably mounted in a vehicle for use by a user and in wireless communication.
Yoshida teaches remote input device being adapted to be removably mounted in a vehicle for use by a user (“the communicator establishes communication lines, which are functional in a compartment of the vehicle, with a plurality of portable devices capable of operating individual cursors.  The display unit is a primary display unit disposed to the vehicle and is allowed by the control unit to simultaneously display the individual cursors corresponding to the plurality of portable devices”; ¶ [0060]) and in wireless communication (“The short range wireless communicator 3 may function as a communication line establishing means or unit to form a short range wireless communication area with an extremely low electric field within an approximately whole area of a compartment of the vehicle and establishes a communication line with each of portable devices 11 to 13, which are each brought in the vehicle”; ¶ [0025], fig. 1).
Bach, Kolokowsky, and Yoshida are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky and Yoshida before them to substitute a portable touch input device taught by Yoshida for a generic touch input device of Bach in view of Kolokowsky.  Because both Bach in view of Kolokowsky and Yoshida teach methods for using a touch input device to interact with a vehicle, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting user’s input via 

Referring to claim 4, Bach further teaches the user interface of claim 1, wherein the remote input device comprises a capacitive touch pad (“the second touch pad 40 can comprise a capacitance sensing pad or any of a variety of suitable alternative touch pads”; ¶ [0021], fig. 2).

Referring to claim 11, Bach teaches a user interface comprising;
a display adapted to be fixed inside a vehicle and including a touch sensitive active surface…(“as illustrated in FIG. 5, the navigation system 42 can include a menu 50 that that facilitates selection of one of a plurality of vehicular control systems for user control…A user can select one of the vehicular control systems by…touching the screen of the navigation system 42 (e.g., when the navigation system 42 is equipped with a touch responsive screen”; ¶ [0024], fig. 5);
a processor (“the ECU 70 can comprise a processor-based control”; ¶ [0027], fig. 6) in communication with the display (ECU is shown as in communication with the navigation system 42 according to figure 6; fig. 6), the processor being configured to obtain information regarding a user interaction with at least one touch-sensitive region of the touch sensitive active surface (“A user can select one of the vehicular control systems by actuating one of a plurality of pushbuttons (e.g., 52 a, 53 a, 54 a, 55 a, 56 a, 57 a) associated with the indicators, or by touching ;
a remote input device (second touch pad 40; ¶ [0021], fig. 6) configured to provide an indication to the processor regarding the user movement (“the second touch pad 40 can be configured to navigate a cursor along a display screen of the navigation system 42 in response to an input from an operator”; ¶ [0021].  The examiner notes the second touch pad 40 is connected to the navigation system 42 through the ECU 70 as shown in figure 6; therefore, the user’s movement made on the second touch pad 40 is first indicated to the ECU 70.), the processor controlling at least one of a selection or movement of a cursor on the display based upon a user movement detected by the remote input device (“the second touch pad 40 can be configured to navigate a cursor along a display screen of the navigation system 42 in response to an input from an operator”; ¶ [0021].  As noted above, the control input made on the touch pad 40 is first received by the ECU 70, and the ECU 70 sends the control input to the navigation system 42 to control the cursor as shown in figure 6.), wherein the user interface is adapted to be removably mounted to a vehicle… (The examiner notes that it is an inherent property that a touch screen navigation system, ECU, and touch pad mounted to a steering wheel of a vehicle can be removed from said vehicle, as a vehicle is a manufactured item assembled from a plurality of different parts that are often mounted together using fasteners.)
Bach further teaches …wherein the processor controls the selection or movement of a cursor on the display according to a pre-determined control (causes cursor to move or jump between menus; ¶ [0021]) associated with one of the pre-determined gestures (upwardly, downwardly, leftwardly, or rightwardly; ¶ [0021]) based upon the remote input device providing an indication of a user movement corresponding to the one of the pre-determined gestures (“the operator can move a finger along the second touch pad 40 in any direction to cause a cursor displayed on a display screen to correspondingly move (e.g., similar to a mouse-cursor relationship in a personal computer).  In another embodiment, the second touch pad 40 can be configured to select between a group of selectable menus provided on a display screen.  In such an embodiment, the operator can slide a finger upwardly, downwardly, leftwardly, or rightwardly along the second touch pad 40 to effectively jump between menus in an upwardly, downwardly, leftwardly, or rightwardly direction, respectively”; ¶ [0021]).
Bach teaches a navigation system having a touch screen in communication with an ECU and a touch pad, where a user provides input through the touch pad to control a cursor displayed on the touch screen display.  However, Bach does not explicitly teach the touch screen includes a transparent touch detection panel positioned between the display and the touch sensitive active surface, the transparent touch detection panel including a surface and an array of electronically conductive conductors and a transparent layer adjacent the surface.
Kolokowsky teaches a transparent touch detection panel (touch sensor; pg. 2 lines 1-7, fig. 1) positioned between the display (liquid crystal display; pg. 2 lines 9-15, fig. 1) and the touch sensitive active surface (front panel or bezel; pg. 1 lines 50-56, fig. 1), the transparent touch detection panel including a surface (lower surface of the Glass/Film; fig. 2) and an array of electronically conductive conductors (ITO PSA; fig. 2) and a transparent layer adjacent the surface (Glass/Film layer; fig. 2; “The only thing between the LCD and the user is ITO and glass, which have near 100% optical clarity”; pg. 3 lines 41-43).
Bach and Kolokowsky are analogous art to the claimed invention because they are directed toward touch enabled user interface (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bach and Kolokowsky before them to substitute a touch screen having a plurality of different layers taught by Kolokowsky for a generic touch screen of Bach.  Because both Bach and Kolokowsky teach methods for detecting user input using a touch screen, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting user’s input via a touch screen technology.  The motivation to substitute would have been to increase durability of the touch screen by including a protective layer that resist scratching as suggested by Kolokowsky (pg. 1 lines 52-56).
is fully functional when removed from the vehicle for use by a user;
wherein the input device comprises at least one camera, track ball, capacitive touch pad, smart phone, hand held device, and a mouse; and38
H&H Docket# 110486.00149wherein the processor has access to a storage containing information regarding a plurality of pre-determined gestures.
Yoshida teaches the input device is fully functional when removed from the vehicle for use by a user (“the communicator establishes communication lines, which are functional in a compartment of the vehicle, with a plurality of portable devices capable of operating individual cursors.  The display unit is a primary display unit disposed to the vehicle and is allowed by the control unit to simultaneously display the individual cursors corresponding to the plurality of portable devices”; ¶ [0060]; “Each of the portable devices 11 to 13 is a portable phone”; ¶ [0025], fig. 1.  The examiner notes, a portable phone is inherently fully functional when removed from a vehicle); wherein input device comprises at least one camera, track ball, capacitive touch pad, smart phone (“Each of the portable devices 11 to 13 is a portable phone or portable information terminal to have a control unit, a short range wireless communicator, a phone, an operation unit, a drawing memory device 11a to 13a, and a display unit 11b to 13b”; ¶ [0025], figs. 1 and 11), hand held device, and a mouse; and38
H&H Docket# 110486.00149wherein the processor (user interface controller 104; fig. 1) has access to a storage (memory or storage device; ¶ [0027], fig. 1) containing information regarding a plurality of pre-determined gestures (“a memory or other storage device for storing interaction sets 118 for use with input interface 106… Each input detector 113-116 may be capable of detecting many different inputs.  For example…gesture detector 114 may use a library of known gestures…Interaction sets 118 may include an entire dictionary, grammar, or library for each input”; ¶ [0027], fig. 1; “user interface controller 104 selects an interaction set 118”; ¶ [0030].  The examiner notes, according to the disclosures cited above, that the user interface controller 104 selects an interaction set 118, which is stored in a memory or other storage device; therefore, one of ordinary skill in the art could recognized that the user interface controller 104 has access to the memory or other storage device storing the interaction sets 118.)
Bach, Kolokowsky, and Yoshida are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky and Yoshida before them to substitute a portable touch input device taught by Yoshida for a generic touch input device of Bach in view of Kolokowsky.  Because both Bach in view of Kolokowsky and Yoshida teach methods for using a touch input device to interact with a vehicle, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting user’s input via a touch input technology.  The motivation to substitute would have been to provide the .


Claims 2, 3, and 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Bach in view of Kolokowsky and Yoshida as applied to claim 1 above, and further in view of Lovitt et al., (US 20140028542 A1) (hereinafter Lovitt).

Referring to claim 2, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky and Yoshida do not explicitly teach at least one camera as an input device.
Lovitt teaches at least one camera as an input device (“a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “User gaze information may also be provided to the user interface controller 104 as an input.  System 101 may receive user inputs from a gaze detector, such as cameras 107 or an external gaze detector, to determine a user's point of focus on a menu, display item, or other input”; ¶ [0026]).
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).


Referring to claim 3, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky and Yoshida do not explicitly teach at least one track ball as an input device.
Lovitt teaches at least one track ball as an input device (“a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “System 101 may receive user trackball”; ¶ [0026]).
	Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a trackball as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0021]-[0027], fig. 1), because the use of the trackball does not depend on the functionality of the navigation system.  That is the use of the trackball performs the same function independent on which device it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine the trackball would have been to increase usability by using input mechanism that offers better tactile feedback.

Referring to claim 5, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  at least one of a smart phone and a hand held device as an input device.
Lovitt teaches at least one of a smart phone and a hand held device as an input device (“a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “Input interface 112 allows users to provide inputs to system 101.  Inputs may be, for example, one or more of speech, gestures, touches, or other actions…A touch detector 115 may be…a separate component, such as a…tablet”; ¶ [0025].  The examiner interprets the hand held device as the tablet.)
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a tablet as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0021]-[0027], fig. 1), because the use of the tablet does not depend on the functionality of the navigation system.  That is the use of the tablet performs the same function independent on which device it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine the tablet would have been to increase flexibility by allowing other hand held devices integrated into the system.

Referring to claim 6, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky and Yoshida do not explicitly teach a mouse as an input device.
Lovitt teaches a mouse as an input device (“a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “A user may enter commands and information through a user interface or other input devices such as a…pointing device, commonly referred to as mouse”; ¶ [0072]).
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a mouse as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0066]-[0072], fig. 1), because the use of the mouse does not depend on the functionality of the navigation system.  That is the use of the mouse performs the same function independent on which device it is incorporated onto, 

Referring to claim 7, Bach further teaches the processor controls the selection or movement of the cursor on the display according to a pre-determined control (causes cursor to move or jump between menus; ¶ [0021]) associated with one of the pre-determined gestures (upwardly, downwardly, leftwardly, or rightwardly; ¶ [0021]) based upon the remote input device providing an indication of the user movement corresponding to the one of the pre-determined gestures (“the operator can move a finger along the second touch pad 40 in any direction to cause a cursor displayed on a display screen to correspondingly move (e.g., similar to a mouse-cursor relationship in a personal computer).  In another embodiment, the second touch pad 40 can be configured to select between a group of selectable menus provided on a display screen.  In such an embodiment, the operator can slide a finger upwardly, downwardly, leftwardly, or rightwardly along the second touch pad 40 to effectively jump between menus in an upwardly, downwardly, leftwardly, or rightwardly direction, respectively”; ¶ [0021]).  
Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky  a processor has access to a storage containing information regarding a plurality of pre-determined gestures.
Lovitt teaches a processor (user interface controller 104; fig. 1) has access to a storage (memory or storage device; ¶ [0027], fig. 1) containing information regarding a plurality of pre-determined gestures (“a memory or other storage device for storing interaction sets 118 for use with input interface 106… Each input detector 113-116 may be capable of detecting many different inputs.  For example…gesture detector 114 may use a library of known gestures…Interaction sets 118 may include an entire dictionary, grammar, or library for each input”; ¶ [0027], fig. 1; “user interface controller 104 selects an interaction set 118”; ¶ [0030].  The examiner notes, according to the disclosures cited above, that the user interface controller 104 selects an interaction set 118, which is stored in a memory or other storage device; therefore, one of ordinary skill in the art could recognized that the user interface controller 104 has access to the memory or other storage device storing the interaction sets 118.)
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a memory for storing a library of known gestures as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0021]-

Referring to claim 8, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky and Yoshida do not explicitly teach a camera as an input device situated for capturing at least one image of the user movement and eyes of the user; 
the user is a driver of the vehicle; and 
…control…the selection…on the display when the camera provides information…that the driver's eyes are situated in a predetermined orientation relative to the vehicle and the driver is making at least one of a pre-determined gestures with at least one finger or hand.
Lovitt teaches a camera (depth camera or regular camera; ¶ [0005]) as an input device situated for capturing at least one image of the user movement and eyes of the user (“use a depth camera or regular camera to identify the users and to monitor ; 
the user is a driver of the vehicle (“the device may enable/disable display content and menus based on the gaze of the driver combined with the context of their position relative to the device”; ¶ [0006]); and 
…control…the selection…on the display when the camera provides information…that the driver's eyes are situated in a predetermined orientation relative to the vehicle and the driver is making at least one of a pre-determined gestures with at least one finger or hand (“Body position monitoring, eye tracking, and gaze detection may also be used to determine who is interacting with a device and their present state.  Using this information, the system dynamically adjusts the user interface, speech grammars, screen flow, input options, and the like to tailor interaction with the device to the user”; ¶ [0005]; “the device may enable/disable display content and menus based on the gaze of the driver combined with the context of their position relative to the device”; ¶ [0006]; “The device may further modify how it interacts with the user by selecting an interaction set that defines one or more allowed interactions between the user and the device.  The allowed interactions may include, for example, one or more…gestures”; ¶ [0009]; “Touch detector 115 senses the user’s physical actions, such as touching or swiping a touch screen with a hand or one or more fingers…These touch inputs may be compared to sets of known motions or actions”; ¶ [0025].  The examiner interprets the at least one of pre-determined gestures as the 
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a camera as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0021]-[0027], fig. 1), because the use of the camera does not depend on the functionality of the navigation system.  That is the use of the camera performs the same function independent on which device it is incorporated onto, and therefore, the result of the combination would be predictable to one of ordinary skill in the art.  The motivation to combine the camera would have been to increase safety by using the camera to determine whether the driver or the passenger is attempting to operate the interface, which prevents the driver from being distracted while operating the vehicle.

Referring to claim 9, Bach in view of Kolokowsky and Yoshida teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch input device, where a user provides input through the touch input device to control a cursor displayed on the touch screen display.   at least one camera an in input device situated in the vehicle for observing a driver and at least one passenger in the vehicle; 
…disable functions of the user interface based upon the driver attempting to control the user interface while the vehicle is moving; and 
…enable functions of the user interface based upon the passenger attempting to control the user interface while the vehicle is moving.
Lovitt teaches at least one camera (camera sensors 107 or cameras 107; ¶ [0022]) an in input device situated in the vehicle for observing a driver and at least one passenger in the vehicle (“A device may adjust the allowed level of user interaction based upon the user's state.  The user's state may include…the user's position and location relative to the device.  In one embodiment, a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “Cameras 107 may be used to generate images that can be used by processor 104 to determine the position or location of a user.  Additional visual information, such as a user's point of focus and gaze detection, may be determined using cameras 107”; ¶ [0022]); 
…disable functions of the user interface based upon the driver attempting to control the user interface while the vehicle is moving (“The interactions, such as content presented on a display, available to each user may be based on a selected distraction level.  The distraction level represents how much of the user's attention is allowed to be directed to the device.  A driver will typically have a low distraction level (i.e., the driver should not be distracted with anything non-important while operating the vehicle”; ¶ [0019]; “the device modifies how it interacts with the user by disabling one or more device capabilities”; ¶ [0010]; “In another embodiment, any driver inputs may be restricted while the vehicle is in motion”; ¶ [0033]); and 
…enable functions of the user interface based upon the passenger attempting to control the user interface while the vehicle is moving (“The interactions, such as content presented on a display, available to each user may be based on a selected distraction level.  The distraction level represents how much of the user's attention is allowed to be directed to the device…passengers who can interact with the device without endangering the vehicle will have a relatively high distraction level”; ¶ [0019]; “For example, to avoid distracting a driver, audio information may be targeted at passengers only (e.g., only the passengers can receive audio alerts for new text messages)”; ¶ [0020]; “the passenger however may interact with the device without regard to vehicle movement”; ¶ [0033]).
Bach in view of Kolokowsky, Yoshida, and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky, Yoshida, and Lovitt before them to modify the touch screen navigation system of Bach in view of Kolokowsky and Yoshida to incorporate a camera as taught by Lovitt.  One of ordinary skill in the art would have combined the elements as claimed by known methods as disclosed by Lovitt (¶ [0021]-[0027], fig. 1), because the use of the camera does not depend on the functionality of the navigation system.  That is the use of the .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bach, (US 20100188343 A1) (hereinafter Bach), in view of Kolokowsky et al., (“Touchscreens 101: Understanding Touchscreen Technology and Design”) (hereinafter after Kolokowsky), and Lovitt et al., (US 20140028542 A1) (hereinafter Lovitt).

Referring to claim 10, Bach teaches a user interface comprising;
a display adapted to be fixed inside a vehicle and including a touch sensitive active surface… (“as illustrated in FIG. 5, the navigation system 42 can include a menu 50 that that facilitates selection of one of a plurality of vehicular control systems for user control…A user can select one of the vehicular control systems by…touching the screen of the navigation system 42 (e.g., when the navigation system 42 is equipped with a touch responsive screen”; ¶ [0024], fig. 5);
a processor (“the ECU 70 can comprise a processor-based control”; ¶ [0027], fig. 6) in communication with the display (ECU is shown as in communication with the navigation system 42 according to figure 6; fig. 6), the processor being configured to obtain information regarding a user interaction with at least one touch-sensitive region of the touch sensitive active surface (“A user can select one of the vehicular control systems by actuating one of a plurality of pushbuttons (e.g., 52 a, 53 a, 54 a, 55 a, 56 a, 57 a) associated with the indicators, or by touching the screen of the navigation system 42”; ¶ [0024], fig. 5“When the radio control indicator 52 is selected, the navigation system 42 can display a radio sub-menu that displays radio control variables such as volume control, tuner control, seek control, and/or channel control, for example…the navigation system 42 can be configured to facilitate user-control of any of a variety of additional vehicular control systems. It will also be appreciated that increasing and decreasing buttons can alternatively or additionally be displayed by the navigation system 42 for each control variable”; ¶ [0025], fig. 5.  The examiner notes that the navigation system 42 does not directly connected to the radio 74, instead, it goes through the ECU 70 as shown in figure 6; therefore, any input received to control the radio is first obtained by the ECU 70.);37
H&H Docket# 110486.00149a remote input device (second touch pad 40; ¶ [0021], fig. 6) configured to provide an indication to the processor regarding a user movement (“the second touch pad 40 can be configured to navigate a cursor along a display screen of the navigation system 42 in response to an input from an operator”; ¶ [0021].  The examiner notes the second touch pad 40 is connected to the navigation system 42 through the ECU 70 as shown in figure 6; therefore, the user’s movement made on the second touch pad 40 is first indicated to the ECU 70.), the processor controlling at least one of a selection or movement of a cursor on the display based upon the user movement detected by the remote input device (“the second touch pad 40 can be , wherein the user interface is adapted to be removably mounted to a vehicle… (The examiner notes that it is an inherent property that a touch screen navigation system, ECU, and touch pad mounted to a steering wheel of a vehicle can be removed from said vehicle, as a vehicle is a manufactured item assembled from a plurality of different parts that are often mounted together using fasteners.)
Bach teaches a navigation system having a touch screen in communication with an ECU and a touch pad, where a user provides input through the touch pad to control a cursor displayed on the touch screen display.  However, Bach does not explicitly teach the touch screen includes a transparent touch detection panel positioned between the display and the touch sensitive active surface, the transparent touch detection panel including a surface and an array of electronically conductive conductors and a transparent layer adjacent the surface.
Kolokowsky teaches a transparent touch detection panel (touch sensor; pg. 2 lines 1-7, fig. 1) positioned between the display (liquid crystal display; pg. 2 lines 9-15, fig. 1) and the touch sensitive active surface (front panel or bezel; pg. 1 lines 50-56, fig. 1), the transparent touch detection panel including a surface (lower surface of the Glass/Film; fig. 2) and an array of electronically conductive conductors (ITO PSA; fig. 2) and a transparent layer adjacent the surface (Glass/Film layer; fig. 2; 
Bach and Kolokowsky are analogous art to the claimed invention because they are directed toward touch enabled user interface (i.e. same field of endeavor).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention having Bach and Kolokowsky before them to substitute a touch screen having a plurality of different layers taught by Kolokowsky for a generic touch screen of Bach.  Because both Bach and Kolokowsky teach methods for detecting user input using a touch screen, it would have been obvious to one skilled in the art to substitute one known method for the other to achieve the predictable result of detecting user’s input via a touch screen technology.  The motivation to substitute would have been to increase durability of the touch screen by including a protective layer that resist scratching as suggested by Kolokowsky (pg. 1 lines 52-56).
Bach in view of Kolokowsky teach a removable navigation system having a touch screen having a plurality of layers in communication with an ECU and a touch pad, where a user provides input through the touch pad to control a cursor displayed on the touch screen display.  However, Bach in view of Kolokowsky do not explicitly teach a camera as an input device that is fully functional when removed from the vehicle for use by a user and situated in the vehicle for capturing at least one image of the user movement and eyes of the user, and…control…the selection…on the display when the camera provides information…that the user's eyes are situated in a predetermined orientation relative to the vehicle and the user is making at least one of pre-determined gesture with at least one finger or hand; and
wherein the remote input device observes the user being a driver and at least one passenger in the vehicle,…disable functions of the user interface based upon the driver attempting to control the user interface while the vehicle is moving, and…enable functions of the user interface based upon the passenger attempting to control the user interface while the vehicle is moving.
Lovitt teaches a camera (depth camera or regular camera; ¶ [0005]) as an input device that is fully functional when removed from the vehicle for use by a user (“Transceivers 607 allow the devices to exchange sensor information and input information among other data.  The devices may cooperatively use the gaze and/or input information.  For example, device 601 may be a smartphone, device 602 may be a tablet computer, and device 605 may be an electronic book.  Each device may belong to the same user.  Smartphone 601 and tablet computer 602 both have cameras and, therefore, can process images of the user to generate user state information”; ¶ [0054], fig. 6) and situated in the vehicle for capturing at least one image of the user movement and eyes of the user (“use a depth camera or regular camera to identify the users and to monitor state of the user who is trying to interact with the device.  For example, the system may use skeletal tracking to determine the location and state of the user.  Body position monitoring, eye tracking, and gaze detection may also be used to determine who is interacting with a device and their present state”; ¶ [0005]), and…control…the selection…on the display when the camera provides information…that the user's eyes are situated in a predetermined orientation relative to the vehicle and the user is making at least one of pre-determined gesture with at least one finger or hand (“Body position monitoring, eye tracking, and gaze detection may also be used to determine who is interacting with a device and their present state.  Using this information, the system dynamically adjusts the user interface, speech grammars, screen flow, input options, and the like to tailor interaction with the device to the user”; ¶ [0005]; “the device may enable/disable display content and menus based on the gaze of the driver combined with the context of their position relative to the device”; ¶ [0006]; “The device may further modify how it interacts with the user by selecting an interaction set that defines one or more allowed interactions between the user and the device.  The allowed interactions may include, for example, one or more…gestures”; ¶ [0009]; “Touch detector 115 senses the user’s physical actions, such as touching or swiping a touch screen with a hand or one or more fingers…These touch inputs may be compared to sets of known motions or actions”; ¶ [0025].  The examiner interprets the at least one of pre-determined gestures as the gestures of the allowed interaction, which are compared to set of known motions or actions.); and
wherein the remote input device observes the user being a driver and at least one passenger in the vehicle (“A device may adjust the allowed level of user interaction based upon the user's state.  The user's state may include…the user's position and location relative to the device.  In one embodiment, a device tracks the driver and passengers in a vehicle and uses information about these individuals to tailor the level of interaction allowed for each user”; ¶ [0019]; “Cameras 107 may be used to generate images that can be used by processor 104 to determine the position or location of a user.  Additional visual information, such as a user's point of focus and ,…disable functions of the user interface based upon the driver attempting to control the user interface while the vehicle is moving (“The interactions, such as content presented on a display, available to each user may be based on a selected distraction level.  The distraction level represents how much of the user's attention is allowed to be directed to the device.  A driver will typically have a low distraction level (i.e., the driver should not be distracted with anything non-important while operating the vehicle”; ¶ [0019]; “the device modifies how it interacts with the user by disabling one or more device capabilities”; ¶ [0010]; “In another embodiment, any driver inputs may be restricted while the vehicle is in motion”; ¶ [0033]), and…enable functions of the user interface based upon the passenger attempting to control the user interface while the vehicle is moving (“The interactions, such as content presented on a display, available to each user may be based on a selected distraction level.  The distraction level represents how much of the user's attention is allowed to be directed to the device…passengers who can interact with the device without endangering the vehicle will have a relatively high distraction level”; ¶ [0019]; “For example, to avoid distracting a driver, audio information may be targeted at passengers only (e.g., only the passengers can receive audio alerts for new text messages)”; ¶ [0020]; “the passenger however may interact with the device without regard to vehicle movement”; ¶ [0033]).
Bach in view of Kolokowsky and Lovitt are analogous art to the claimed invention because they are directed toward vehicular user interfaces (i.e. same field of endeavor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention having Bach in view of Kolokowsky and .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US 20140163774 (Demeniuk) – discloses using handheld device to determine location of occupant within a vehicle, and to control functionality of the vehicle using said handheld device.
US 20120316702 (Liu) – discloses a method to wirelessly control electrical accessories in a vehicle.
US 20100188248 (Sultan) – discloses a method of using portable communications device to wirelessly control automotive functionality.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-SHUNE CHUNG whose telephone number is (571)270-5817.  The examiner can normally be reached on M-F (9-5) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571) 272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-SHUNE CHUNG/
Examiner, Art Unit 2142


/Justin R. Blaufeld/Primary Examiner, Art Unit 2142